El Juez Asociado Señor Fuster Berlingeri
emitió la opinión del Tribunal.
*153Nos toca resolver inter alia si la Ley Núm. 98 de 24 de agosto de 1994, que incluyó a la Universidad de Puerto Rico dentro de los límites de responsabilidad del Estado, tiene aplicación retroactiva.
H-I
Ángel Hernández Nieves nació el 24 de diciembre de 1983 en el Hospital de Área de Carolina (en adelante el Hospital), que era entonces propiedad del Estado Libre Asociado de Puerto Rico (E.L.A.) y lo utilizaba como centro de enseñanza el Recinto de Ciencias Médicas de la Univer-sidad de Puerto Rico.
Los obstetras que atendieron a la señora Nieves, madre de Ángel, no habían tenido contacto previo con ella, por lo que desconocían su historial médico de embarazo.
Al llegar al hospital referido, la señora Nieves presen-taba los síntomas de un parto pretérmino que requería el cuidado de especialistas de la mayor experiencia posible, pero fue atendida por un interno en su primer año de entrenamiento. Cuando la paciente llegó al Hospital fue enviada a la sala de partos y no se tomó ninguna medida para tratar de posponer el alumbramiento.
Durante el transcurso del parto, a la señora Nieves le fueron suministradas dos dosis de demerol y una dosis de una droga llamada vistaril, que duplicó el efecto del demerol. Dicha combinación de drogas ocasionó la depre-sión del sistema respiratorio del prematuro infante, cau-sándole dificultad para respirar durante el alumbramiento. También sufrió disminuciones en los lati-dos fetales. El infante nació muy deprimido,(1) su color no era saludable y sus signos vitales no eran normales. Tenía rasgos evidentes de daños causados por hipoxia (falta de *154oxígeno en la sangre). Por esta condición, el infante reque-ría ser entubado inmediatamente, pero los encargados de hacerlo tardaron 7 u 8 minutos antes de realizar dicha labor, mientras el bebé estaba sin respirar. En la actuali-dad, el menor Hernández Nieves sufre severas lesiones permanentes e incapacitantes, incluyendo incapacidad fí-sica y retardación mental.
El 30 de diciembre de 1993, la señora Nieves presentó una demanda en el entonces Tribunal Superior, Sala de Carolina, en representación de su hijo, contra la Universi-dad de Puerto Rico y otros codemandados. Después de los trámites procesales de rigor, el Tribunal de Primera Ins-tancia dictó una sentencia el 15 de agosto de 1997 y declaró con lugar la demanda interpuesta contra la Universidad de Puerto Rico (en adelante U.P.R.) y la Asociación de Garan-tía de Seguros Misceláneos (en adelante Asociación), en re-presentación del interés de la aseguradora de la U.P.R., la Corporación Insular de Seguros. Ordenó el pago de $750,000 a favor del menor demandante “por concepto de daños físicos, pasados, presentes y futuros, su incapacidad permanente”; $325,000 “por concepto de menoscabo de po-tencial de generar ingresos”; $2,900,000 “por todos los gas-tos futuros de cuido, transportación, dietas, lucro cesante y demás gastos misceláneos especiales ...”. Además, se le im-puso a la U.P.R. la suma de $10,000 en concepto de hono-rarios de abogado. La responsabilidad de la Asociación se limitó a la suma de $150,000.
Tanto la U.P.R., como la Asociación presentaron sendos recursos de apelación ante el Tribunal de Circuito de Apelaciones. Ese foro consolidó los recursos referidos y des-pués de haber celebrado una vista oral el 25 de agosto de 1998, dictó una sentencia mediante la cual modificó la del Tribunal de Primera Instancia a los efectos de restar la suma de $325,000 de la partida de $2,900,000.
*155Tanto la Asociación como la U.P.R. comparecieron ante nos mediante recursos separados. La Asociación planteó las siguientes cuestiones:

Primer error:

Erró el Tribunal de Circuito de Apelaciones al confirmar la sen-tencia del tribunal de instancia a pesar de que no se estableció la relación de los médicos con la Universidad por falta de prueba al respecto.

Segundo error:

Erró el Tribunal de Circuito de Apelaciones al confirmar la sen-tencia del tribunal de instancia en ausencia de prueba de que la negligencia de la Universidad fue la causa adecuada y eficiente de sus daños.

Tercer error:

Erró el Tribunal de Circuito de Apelaciones al aplicar la doc-trina de abstención apelativa cuando debió examinar la prueba pericial y adoptar su propio criterio en la apreciación de la misma.

Cuarto error:

Erró el Tribunal de Circuito de Apelaciones al confirmar la de-terminación del tribunal de instancia en torno a la no aplica-ción de la Ley 98 del 24 de agosto de 1994 a este caso y obviar la clara disposición del legislador sobre el particular.

Quinto error:

Erró el Tribunal de Circuito de Apelaciones al confirmar las cuantías de daños concedidas por el tribunal de instancia apar-tándose de las normas establecidas por el Tribunal Supremo para la evaluación de las mismas.

Sexto error:

Erró el Tribunal de Circuito de Apelaciones al confirmar la im-posición del tribunal de instancia del pago de honorarios de *156abogado ignorando los criterios establecidos sobre el particular por el Tribunal Supremo.
Por su parte, la U.P.R. planteó que el Tribunal de Cir-cuito de Apelaciones había cometido los siguientes errores:
A. Erró al no extender a la Universidad los límites de respon-sabilidad que se le aplican al Estado Libre Asociado de Puerto Rico.
B. Erró al aplicar y extender la doctrina de la Fuente Colateral.
C. Erró al conceder indirectamente al demandante lucro cesante.
D. Erró al analizar las otras partidas de daños concedidas.
El 15 de enero de 1999 expedimos ambos recursos y or-denamos su consolidación. El 13 de mayo de 1999, la U.P.R. presentó su alegato. El 14 de mayo la Asociación solicitó que acogiéramos su escrito de apelación como su alegato, a lo cual accedimos. El 8 de junio de 1999, la parte recurrida presentó su alegato. Con el beneficio de las com-parecencias referidas, pasamos a resolver.
I — I HH
¿Tiene aplicación retroactiva la Ley Núm. 98 de 24 de agosto de 1994?
 La Ley Núm. 98 de 24 de agosto de 1994 enmendó el Art. 41.050 del Código de Seguros de Puerto Rico, 26 L.P.R.A. see. 4105, para que éste, en lo pertinente, dispu-siese lo siguiente:
En toda acción civil en que se le reclamen daños y perjuicios a la Universidad de Puerto Rico, en todo caso en que recaiga sentencia por actos constitutivos de impericia médica hospita-laria (malpractice) que cometan los empleados ... del Recinto de Ciencias Médicas ...; o cuando recaiga sentencia por actos cons-titutivos de culpa o negligencia directamente relacionada con la operación por la Universidad de Puerto Rico de una institución de cuidado de la salud, se sujetará a la Universidad ... a los límites de responsabilidad ... que las sees. 3077 et sea. del Tí-*157tulo 32 impone para exigirle responsabilidad al Estado Libre Asociado de Puerto Rico en similares circunstancias.
En el caso de autos, tanto el foro de instancia como el panel del Tribunal de Circuito de Apelaciones determina-ron que la disposición referida no era de aplicación aquí en vista de que ésta se había aprobado y entró en vigor en 1994, mientras que la causa de acción en cuestión había surgido en 1983 y la presentación de la demanda corres-pondiente en 1993, ambos con anterioridad a la vigencia de dicha disposición. Ambos peticionarios impugnaron estas determinaciones judiciales y alegaron, ante nos, que la in-tención legislativa fue que se aplicase dicha disposición de modo retroactivo. En otro caso que no está ante nuestra consideración aquí, otro panel del foro apelativo resolvió que la disposición referida tenía efecto retroactivo.(2)
El Art. 3 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 3, dispone que:
Las leyes no tendrán efecto retroactivo, si no dispusieren ex-presamente lo contrario. (Enfasis suplido.)
El principio de irretroactividad que recoge el Art. 3 re-ferido es uno de los postulados jurídicos fundamentales que se remonta al derecho romano y que ha sido acogido en todos los códigos de los países de tradición civilista. F. Puig Peña, Compendio de Derecho Civil español, 3ra ed. rev., Madrid, Eds. Pirámide, 1976, Vol. I, págs. 124-130. De honda prosapia en la teoría del derecho, Puig Peña señala como una de sus justificaciones la que radica en la ley natural, que repudia que una norma pueda tener efecto en un momento en que no existía. Puig Peña, op. cit, pág. 125, esc. 5. O, como ha señalado Hans Walter Scheerbarth, “la ley que pretenda ser aplicable a un caso que haya ocurrido antes que la ley haya entrado en vigor es un fantasma del *158Estado policial”, citado por Suárez Collia en El principio de irretroactividad de las normas jurídicas, Madrid, 1994, págs. 48-49. Conforme a este principio, la retroactividad de una norma se justifica únicamente en casos aislados, “por determinadas y supremas circunstancias”, que hayan sido establecidas concretamente por el legislador. Puig Peña, op. cit., pág. 124.
En la doctrina civilista se ha justificado que el legisla-dor le dé efecto retroactivo a determinadas leyes cuando ello es necesario para la transformación y el progreso de situaciones pasadas que deben eliminarse por razones de justicia o de interés general. M. Albaladejo, Comentarios al Código Civil y compilaciones forales, Madrid, Ed. Edersa, 1978, T. I, págs. 74-76. Se trata principalmente de normas de derecho público, referentes a males sociales que deben remediarse, por lo que se estima que el legislador no debe estar atado a una norma inflexible de irretroactividad. En cuanto a leyes referentes al derecho privado, sin embargo, el criterio de la doctrina es que éstas nunca deben ser retroactivas. Puig Peña, op. cit., pág. 129.
Es por todo lo anterior, que reiteradamente he-mos resuelto que la intención de la Asamblea Legislativa de darle efecto retroactivo a una ley, por ser un acto excepcional, “debe aparecer expresamente o surgir claramente del estatuto”. Vázquez v. Morales, 114 D.P.R. 822, 831 (1983). Guardiola Pérez v. Morán, 114 D.P.R. 477 (1983); Atiles, Admor. v. Comisión Industrial, 77 D.P.R. 511, 512 (1954); Echeandía v. Alvarado, 64 D.P.R. 547, 551-552 (1945); Báiz v. Comisión Hípica, 63 D.P.R. 483, 487 (1944); López v. South P.R. Sugar Co., 62 D.P.R. 238, 242 (1943); Hernández Usera Ex parte; y Enjuto, Interventora, 52 D.P.R. 120, 134 (1937). La retroactividad debe haber sido expresada afirmativamente en el propio texto del estatuto. Monllor & Boscio, Sucrs. v. Sancho Bonet, Tes., 61 D.P.R. 67, 73 (1942). Si la nueva disposición legislativa no expresa de modo claro e inequívoco que tendrá efecto retroactivo, *159entonces la ley aplicable al asunto es la que estaba vigente cuando ocurrieron los hechos que dan lugar a la causa de acción. Véanse: Arce Oliveras v. E.L.A., 122 D.P.R. 877, 879 (1988); Kobler v. Escambrón Development Corp., 85 D.P.R. 743, 744 (1962); Atiles, Admor. v. Comisión Industrial, supra, pág. 512. En las escasas ocasiones en que nos hemos apartado de estas normas imperiosas, ello ha sido porque era obvio y patente el propósito legislativo, en casos en los cuales la aplicación retroactiva de la legislación en cues-tión era necesaria para corregir un grave mal social o para hacerle justicia a unos peticionarios. Véanse: Vélez v. Srio. de Justicia, 115 D.P.R. 533 (1984); Díaz v. Srio. de Hacienda, 114 D.P.R. 865 (1983); Warner Lambert Co. v. Tribunal Superior, 101 D.P.R. 378 (1973). En ninguno de estos estaban involucradas normas referentes al derecho privado.
En el caso de autos, el estatuto en cuestión no dispone de modo alguno que la nueva disposición que limita la res-ponsabilidad económica de la U.P.R. en casos de impericia médica ha de tener efecto retroactivo. Ciertamente no lo dispone de manera expresa, ni ello surge claramente de algún otro modo. Quizás por lo anterior —por la ausencia de una expresión clara sobre el particular en el propio es-tatuto— los demandados no levantaron el asunto de la su-puesta retroactividad de la disposición referida en su con-testación a la demanda, que ocurrió el 15 de febrero de 1995; ni en el informe de conferencia con antelación al jui-cio de 30 de diciembre de 1996, aunque a esta fecha habían transcurrido ya más de 28 meses de haberse aprobado dicha legislación.(3)
Los peticionarios han aludido al historial legislativo de *160la Ley Núm. 98 en cuestión para señalar que en las vistas públicas en torno al proyecto del Senado correspondiente, el Presidente de la U.P.R. testificó a favor de que se le diese efecto retroactivo a dicha legislación. Han indicado que ese funcionario hizo hincapié en la necesidad de hacer aplica-ble la proyectada Ley Núm. 98, supra, a las numerosas reclamaciones judiciales que ya se habían presentado contra la U.P.R. Resulta, sin embargo, que la alusión al histo-rial legislativo demuestra todo lo contrario a lo alegado. Sólo refleja que aunque el legislador tuvo ante sí el asunto de la retroactividad, no dispuso tal efecto de modo claro alguno. Si existía una intención legislativa de retroactivi-dad definitiva, en vista de planteamientos como los del Presidente de la U.P.R., lo lógico hubiese sido que se inclu-yera en la citada Ley Núm. 98 una sencilla oración que expresara tal intención. Como se ha hecho antes, se hu-biese incluido una disposición que dijese así:
Esta Ley comenzará a regir inmediatamente después de su aprobación y sus disposiciones aplicarán a causas de acción cu-biertas por sus disposiciones que estén pendientes ante el Tribunal de Primera Instancia de Puerto Rico a la fecha de su aprobación. (Énfasis suprimido.) Rodríguez Ríos v. E.L.A., 116 D.P.R. 102, 104 (1985).
Pero dicha ley no dice nada sobre el particular. Se limita sólo a ordenar su vigencia inmediata, sin expresión alguna que indique textualmente o de algún otro modo claro que la nueva disposición sería de aplicación retroactiva, como se-ría necesario para que su drástica disposición tuviese efecto también con respecto a pleitos pendientes al apro-barse dicha ley.
Es evidente, además, que tampoco están presentes aquí las circunstancias excepcionales de Vélez v. Srio. de Justicia, supra; Warner Lambert Co. v. Tribunal Superior, supra, o Díaz v. Srio. de Hacienda, supra. Tomando esto en cuenta, en vista de que la Ley Núm. 98 referida no ordena su aplicación retroactiva de modo expreso, ni ello *161surge de modo claro alguno de dicho estatuto, resolvemos que la disposición en cuestión sólo aplica prospectivamente a casos cuyas causas de acción hayan surgido estando ésta vigente.
III

La apreciación de la prueba

Pautado ya el principal asunto normativo del caso de autos, procede que pasemos a examinar las otras cuestio-nes planteadas ante nos por los peticionarios en el caso de autos. Varias de ellas aluden a supuestos errores cometi-dos por el foro de instancia en su apreciación de la prueba. Veamos.
A. La Asociación alegó, en primer lugar, que los deman-dantes recurridos no habían establecido que la U.P.R. res-pondía por las actuaciones de los médicos que intervinie-ron en el parto que aquí nos concierne, según lo requiere el Art. 1803 del Código Civil, 31 L.P.R.A. see. 5142.
Esta alegación es inmeritoria. Para comenzar, debe se-ñalarse que la propia U.P.R. en ningún momento ha ne-gado que fue personal médico suyo el que intervino en el parto de la señora Nieves. Es altamente significativo que la primordial parte demandada en un pleito tan controver-tido como el de autos no haya planteado que las actuacio-nes de los médicos referidos no era responsabilidad suya. Ello permite la inferencia de que dichos médicos eran parte de su personal. Más aún, en la contestación a la demanda de 15 de febrero de 1995, la propia Asociación admitió en su totalidad el primer párrafo de la demanda contra la U.P.R. y el E.L.A., en el cual se alegaba que la señora Nieves había dado a luz el 24 de diciembre de 1993 en el Hospital de Area de Carolina, que era propiedad y estaba siendo operado por dichos demandados. Admitió, pues, la relación de la U.P.R. con el parto referido.
*162Por otro lado, surge de los documentos que obran en autos que el foro de instancia consideró, dilucidó mediante vista, y concedió una solicitud de sentencia sumaria deses-timando la demanda referida en cuanto al E.L.A. Ello ocu-rrió porque el E.L.A. pudo demostrar que los médicos cuya alegada negligencia había causado los daños de la parte demandante no eran empleados suyos y sí lo eran de la U.P.R. Tanto la Asociación como la U.P.R. fueron parte en este procedimiento y ninguna de ellas impugnó la solicitud del E.L.A. referida ni el dictamen de instancia aludido. Así, quedó establecido judicialmente la vinculación de la U.P.R. con los médicos en cuestión.
Finalmente, obra en autos el contrato suscrito por la U.P.R. con el Departamento de Salud y el Hospital de Área de Carolina en virtud del cual el Hospital obtuvo los servi-cios del Recinto de Ciencias Médicas de la U.P.R. Conforme a dicho contrato, el Recinto de Ciencias Médicas de la U.P.R. habría de proveer todos los servicios profesionales a todos los pacientes médico-indigentes del mencionado hospital, como lo era la señora Nieves.
A la luz de todo lo anterior, es claro que los médicos que atendieron a la señora Nieves en el caso de autos consti-tuían personal del Recinto de Ciencias Médicas de la U.P.R., por lo que ésta respondía civilmente por sus actos. No se cometió, pues, el error alegado.
B. Mediante su segundo señalamiento de error, la Aso-ciación planteó en el caso de autos que no se había probado que la negligencia de la U.P.R. fuese la causa adecuada de los daños sufridos por el demandante. En su tercer señala-miento alegó que el Tribunal de Circuito de Apelaciones no había ejercido su función revisora al no adoptar su propio criterio en la apreciación de la prueba pericial.
Como ambos señalamientos están íntimamente relacio-nados, los discutiremos de modo conjunto. Un examen del testimonio de los peritos presentados por la parte deman-dante, según surge de la transcripción de la prueba que *163obra en autos, demuestra claramente que la negligencia de los doctores que atendieron el parto fue la causa de los daños que sufrió el menor. El Dr. Bernard Nathanson, quien fue cualificado como perito en obstetricia y ginecolo-gía, sin objeción de la parte demandada, identificó en su testimonio todas las desviaciones incurridas por los médi-cos en cuestión del estándar aceptado y reconocido por la profesión médica en el tratamiento del parto de la señora Nieves. El testimonio del doctor Nathanson, que fue corro-borado por el testimonio del Dr. Alian Hausknecht, un neu-rólogo, se refiere particularmente a la falta de la debida atención médica recibida por la madre del menor durante el parto, y al cuido inadecuado provisto al recién nacido en la sala de parto.
Luego de enumerar y explicar todas y cada una de las desviaciones de las normas de cuidado en este caso, el doctor Nathanson concluyó con un grado razonable de certeza médica que hubo negligencia médica en el manejo del parto, en el alumbramiento y en la resucitación del recién nacido. Destacó que durante el transcurso del parto se le suministraron a la madre dos dosis de la droga narcótica demerol, suplementada con una dosis de la droga vistaril; y que la combinación de demerol y vistaril tuvo el efecto funcional de doblar el efecto del demerol. Señaló que tanto demerol afectó adversamente el sistema respiratorio del infante. El perito opinó que a la señora Nieves no se le debió haber suministrado demerol, debido a su estado pre-término de alto riesgo, una dosis tan alta como la que se le suministró y, mucho menos, acompañada con el vistaril.
Con arreglo al testimonio pericial referido, el Tribunal de Primera Instancia concluyó que se había demostrado que hubo negligencia médica en el manejo del parto, del alumbramiento y de la resucitación inmediata del infante. Determinó, además, que si no hubiera mediado la negli-gencia aludida, el infante no hubiera nacido deprimido, no hubiese sufrido de 7 u 8 minutos de hipoxia después del *164alumbramiento, en adición al periodo de tiempo anterior al alumbramiento durante el cual los latidos fetales se ha-bían desacelerado, lo cual indicaba también que hubo un periodo de tiempo significativo de hipoxia. El Tribunal de Primera Instancia determinó, finalmente, que el testimo-nio del doctor Hausknecht no había sido contradicho. Este perito había concluido que existía una relación causal en-tre la incapacidad permanente total del menor deman-dante y los actos y omisiones negligentes de los médicos que atendieron el parto.
Es evidente de todo lo anterior, que el tribunal de ins-tancia tenía fundamentos suficientes en la prueba presen-tada para hacer las determinaciones que hizo. No hemos de interferir con las apreciaciones de los hechos aludidas.
IV

Las cuantías

Los peticionarios también impugnaron ante nos las cuantías concedidas al demandante por el foro de instancia. Hicieron planteamientos diversos sobre el particular, que debemos examinar. Veamos.
A. La U.P.R. planteó que una parte considerable de la condena de $2,900,000 consistía de gastos futuros de cuido, terapias, transportación, dietas y otros gastos misceláneos similares que el estado de Florida —lugar adonde tuvo que ir a domiciliarse el demandante— le ha estado pagando a éste. Por dicha razón, la U.P.R. alegó que ha sido conde-nada a indemnizar unos gastos en los cuales el deman-dante podría no incurrir.
En nuestra jurisdicción hemos adoptado ya la doctrina de la fuente colateral, conforme a la cual, como regla general, el causante de un daño está impedido de deducir del importe de la indemnización que se le ha impuesto, la *165compensación o los beneficios que el perjudicado haya re-cibido de una tercera persona o entidad. Futurama Import Corp. v. Trans Caribbean, 104 D.P.R. 609 (1976). La doc-trina referida se fundamenta en el principio de que el que causa un daño por su negligencia no debe beneficiarse de lo que el perjudicado haya recibido por la liberalidad de otros ni de los servicios públicos que la comunidad extiende a los necesitados. H.M. Brau del Toro, Los daños y perjuicios extracontractuales en Puerto Rico, 2da ed. rev., San Juan, Pubs. J.T.S., 1980, Vol. I, pág. 449. Esta concepción tiene amplio apoyo en la doctrina civilista, que se fundamenta también en que la relación del tercero que concede benefi-cios al perjudicado es completamente distinta a la que tiene con éste el causante de sus daños. El que causa el daño está obligado a indemnizar, mientras que lo conce-dido por el tercero está abonado por otro título. J. Santos Briz, La Responsabilidad Civil, Madrid, 1993, págs. 275-276; J. Puig Brutau, Fundamentos de Derecho Civil, Ira ed., Barcelona, Ed. Bosch, 1983, T. II, Vol. III, pág. 198; H. Mazeaud y otros (L. Alcalá-Zamora y Castillo, trad.), Lec-ciones de Derecho Civil, Buenos Aires, Eds. Jurídicas Europa-América, 1960, Parte II, Vol. III, págs. 62-63. Orgaz, en su clásica monografía, El daño resarcible (actos ilícitos), 2da ed. rev., Argentina, Ed. Bibliográfica Argentina, 1960, pág. 205, lo ha señalado de la manera siguiente:
... Algunas veces, con motivo de un acto ilícito, el damnificado es socorrido con donaciones de personas o instituciones benéfi-cas o con el producto de suscripciones públicas. Existe unanimi-dad de pareceres en el sentido de que el autor del acto ilícito no puede pretender que estos beneficios se deduzcan del importe que debe satisfacer en concepto de indemnización[;] se trata de beneficios enteramente fortuitos, que ninguna conexión propia-mente causal tiene con el acto del responsable. (Enfasis suplido.)
En Futurama Import Corp. v. Trans Caribbean, supra, sin embargo, hicimos claro que la doctrina de la fuente colateral no debía aplicarse mecánicamente. Preocupados por el problema de la llamada “doble compensa-*166ción” o la acumulación de las indemnizaciones, señalamos que en cada caso debe examinarse el origen y propósito del beneficio colateral en cuestión, para decidir entonces si éste se deducía o no de la indemnización que debía pagar el causante del daño.
En el caso de autos, el beneficio colateral que ha pro-visto el estado de Florida al demandante no constituye una doble compensación, como quizás podría ocurrir si el de-mandante hubiese recibido algún pago como asegurado mediante una póliza de seguro propia expedida para in-demnizar daños afines. Los beneficios que ha recibido el demandante surgen de una política social estatal que per-sigue ayudar a cualquier incapacitado que resida en el Es-tado, por su mera condición como tal, que nada tiene que ver con la reparación de daños sufridos por una impericia médica. Se trata de beneficios de duración incierta, que dependen de los fondos que el Estado tenga disponible para tales fines, de la voluntad política que exista en ese estado de continuar otorgándolos, y de que el demandante continúe residiendo allí. Resolver como pretende la peticio-naria significaría dejar que se beneficie de lo que la comu-nidad de Florida ha dispuesto, no para ella sino para sus residentes incapacitados, y así verse librada de gratis de una obligación por circunstancias que le son totalmente extrañas. Significaría, además, condenar al perjudicado a ser inexorablemente el recipiente de una beneficencia pú-blica fuera de su país, sin poder socorrerse él mismo en instituciones privadas de su preferencia. No tiene razón, pues, la peticionaria. El error no fue cometido.
B. La U.P.R. planteó, también, que el foro apelativo no corrigió de modo adecuado el error que supuestamente co-metió el foro de instancia al concederle a la vez al deman-dante una indemnización por "lucro cesante” y otra por “menoscabo del potencial de generar ingresos”. Según la peticionaria, cuando el Tribunal de Circuito de Apelaciones ordenó que se restase $325,000 de los $2,900,000 que el *167tribunal de instancia concedió “por todos los gastos futuros de cuido, transportación, dietas, lucro cesante y demás gas-tos misceláneos especiales”, dicho foro procuraba corregir el problema de duplicidad de partidas que supuestamente surgía del hecho de que el tribunal de instancia también le había concedido al demandante una partida separada de $325,000 “por concepto de menoscabo de potencial de gene-rar ingresos”. Adujo la U.P.R. que tal dictamen del foro apelativo lo que hacía en efecto era eliminar la partida correspondiente al menoscabo referido, mientras dejaba vi-gente la partida errónea e indeterminada de lucro cesante, que usualmente era mayor que la que se concedía por el menoscabo aludido.
En su sentencia, el foro apelativo indicó que no entendía por qué el foro de instancia había incluido el concepto de “lucro cesante” en la partida referida. Señaló que la propia parte demandante no había reclamado lucro cesante. Con arreglo a Ruiz Santiago v. E.L.A., 116 D.P.R. 306 (1985), determinó, además, que tal partida era jurídicamente im-procedente en un caso como el de autos. El tribunal apela-tivo entonces aludió a la supuesta dificultad de corregir el alegado error del foro de instancia debido a que éste no le había otorgado un valor determinado al lucro cesante, por lo que carecía de “unos parámetros específicos” sobre el particular que le permitiesen corregir el supuesto error. Por lo anterior, el Tribunal de Circuito de Apelaciones dis-puso, sin más, que debía reducirse de los $2,900,000 la cantidad de $325,000 que fueron otorgados por menoscabo del potencial de generar ingresos.
No cabe duda de que en el caso de autos no podía concederse al demandante una partida por lucro cesante debido a que éste nunca había recibido ingresos derivados de un trabajo. Ausente un historial previo de actividad retribuida, era improcedente una indemnización por concepto de lucro cesante. Ruiz Santiago v. E.L.A., supra. El foro apelativo determinó correctamente este aspecto de la *168cuestión aludida. Si el foro de instancia, en efecto, hubiese concedido alguna indemnización por concepto de lucro ce-sante, ésta debía eliminarse por ser improcedente.
Pero resulta que el foro de instancia realmente no otorgó tal indemnización. Si se examina cuidadosamente el texto de la sentencia a quo, surge con claridad de ésta que el tribunal no consideró para nada el asunto del lucro ce-sante, y que la única mención que aparece de este concepto en la página final de la sentencia, de sólo dos palabras, debe haber sido un error tipográfico. El tribunal de instan-cia sí dedicó dos páginas de la sentencia a discutir lo rela-tivo al menoscabo del potencial de generar ingresos, y se apoyó para ello en nuestra medular decisión en Ruiz Santiago v. E.L.A., supra. Luego examinó lo relativo a los gas-tos de tratamiento médico y cuido especial que tendría el menor por estar incapacitado de modo permanente. Sobre el particular señaló lo siguiente:
La prueba también ha demostrado de forma incontrovertida que ... el menor necesitará cuido especial constante y perma-nente durante su vida, habiéndose colocado en condiciones al Tribunal de evaluar estas partidas especiales mediante el esti-mado razonable no contradicho del Dr. Alian Hausknecht. El doctor Hausknecht testificó que el costo de cuido y tratamiento en estos casos es nacionalmente igual. Indicó que el costo pro-medio sería entre $50,000.00 a $60,000.00 al año hasta los 16 ó 17 años de edad; entre $70,000.00 y $75,000.00 al año entre los 17 y los 25 años y de $60,000.00 al año cuando esté institucio-nalizado por no tener a sus padres u otro familiar cercano que se ocupen de él.... A la luz de lo expuesto, el Tribunal entiende razonable no conceder indemnización por cuidos y tratamientos pasados no incurridos y que éstos deben proceder a partir de la sentencia utilizando la suma menor anual de $50,000.00, pro-yectada hasta la edad de setenta años. Por lo que, a base de esto, el demandante tiene derecho por estos conceptos, a una suma global de DOS MILLONES NOVECIENTOS MIL DOLARES .... (Énfasis suplido.)
De lo anterior, es evidente que la partida impugnada de $2,900,000 no incluía de modo alguno una indemnización por lucro cesante. Es evidente, además, que tanto la peti-*169cionaria como el foro apelativo se equivocaron al entender que en la referida partida de $2,900,000 se habían englo-bado de manera indeterminada la indemnización de varios daños distintos sin precisar el monto concreto de cada uno. Dicha partida, según hemos visto, se refería de modo ex-preso únicamente al pago de gastos futuros para trata-miento médico y cuido del menor incapacitado a base de $50,000 anuales hasta la edad de setenta (70) años.(4) Por ello, el error que sí cometió el foro apelativo fue el de orde-nar la reducción de $325,000 de la partida referida. El tribunal consideró que con esa reducción se conjuraba el pro-blema de duplicidad de partidas, pero como dicho problema realmente no existía, la reducción dispuesta fue improcedente(5) Erró el foro apelativo al ordenarla.
C. Finalmente, las peticionarias impugnaron por excesi-vas las varias cuantías concedidas al demandante por el foro de instancia y ratificadas por el foro apelativo. Seña-laron ambas que las partidas otorgadas eran muy elevadas y más altas que las que se han concedido judicialmente en casos similares.
En innumerables ocasiones hemos señalado que la gestión judicial de estimar y valorar los daños en casos como el de autos es difícil y angustiosa, debido a que no *170existe un sistema de certera computación que permita lle-gar a un resultado exacto en relación con el cual todas las partes queden satisfechas y complacidas. Blás v. Hosp. Guadalupe, 146 D.P.R. 267 (1998); Rodríguez Cancel v. A.E.E., 116 D.P.R. 443 (1985); Urrutia v. A.A.A., 103 D.P.R. 643 (1975).
También es un principio reiterado que este Tribunal no intervendrá con la decisión sobre estimación de daños que emitan los tribunales de instancia, a menos que las cuantías concedidas sean ridiculamente bajas o exageradamente altas. Blás v. Hosp. Guadalupe, supra; Rodríguez Cancel v. A.E.E., supra; Valldejuli Rodríguez v. A.A.A., 99 D.P.R. 917 (1971).
En el caso de autos, el Tribunal de Primera Instancia concedió las siguientes cantidades:
(a) $750,000: por concepto de daños físicos, pasados, presen-tes y futuros, su incapacidad permanente y demás daños antes relatados
(b) $325,000: por concepto de menoscabo de potencial de ge-nerar ingresos
(c) $2,900,000: por todos los gastos futuros de cuido, trans-portación, dietas, lucro cesante y demás gastos misceláneos es-peciales antes relatados, que debido a su incapacidad [del demandante] deberán incurrirse
(d) $10,000: por concepto de honorarios de abogados
Como puede observarse, la cantidad total concedida al demandante en la sentencia suman $3,985,000, lo que es sustancialmente más alto que lo que hemos concedido en casos de naturaleza similar al de autos. Debe tenerse en cuenta que la suma en cuestión fue concedida como indem-nización de los daños sufridos sólo por el menor Angel Her-nández Nieves. La madre de éste, que compareció en repre-sentación de su hijo, no reclamó compensación por sus propios sufrimientos.
Hace unos años encaramos una situación muy *171parecida a la del caso de autos. En Riley v. Rodríguez de Pacheco, 119 D.P.R. 762 (1987), una recién nacida sufrió graves daños cerebrales por razón de la impericia de los médicos que atendieron el parto. Dichos daños la incapaci-taron física e intelectualmente de modo permanente. Como la menor no podía llevar a cabo una vida normal, habría de necesitar tratamientos, cuido y asistencia de otras perso-nas durante toda su existencia. El tribunal de instancia le otorgó $800,000 por daños físicos y mentales, que conside-ramos exagerados. Los redujimos a $400,000 e indicamos que:
... llevados a sus extremos reales, los sufrimientos mentales y físicos son cuantificables al infinito. Sin unos límites razona-bles, la indemnización dejaría de tener la característica de re-sarcimiento para convertirse en una punitiva. Riley v. Rodríguez de Pacheco, supra, pág. 804.
En el caso de autos, conforme a lo resuelto en Riley v. Rodríguez de Pacheco, supra, se debe reducir la partida de daños físicos de $750,000 que otorgó el foro de instancia. Siguiendo los parámetros del precedente referido, estima-mos razonable la suma de $375,000.
En cuanto a las partidas otorgadas por concepto de me-noscabo del potencial para generar ingresos y por concepto de gastos futuros de cuido y tratamiento, nos parece evi-dente que existe un elemento altamente especulativo en ellas. Ambas están fundadas en el supuesto de que el me-nor, a pesar de la severa incapacidad física y la retardación mental que sufre, habrá de vivir por lo menos hasta los setenta (70) años de edad. Por ello, siguiendo de nuevo el precedente de Riley v. Rodríguez de Pacheco, supra, esti-mamos razonable reducir dichas partidas de $325,000 y $2,900,000 a las sumas de $162,500 y $1,450,000, respectivamente. Con arreglo a lo anterior, el total de la indemnización por las tres partidas referidas sumaría $1,987,500.
*172V

Los honorarios de abogado

La Asociación nos planteó que la parte demandada no había incurrido en temeridad que justificase la condena de $10,000 en honorarios de abogado que le fue impuesta por el foro a quo.
El señalamiento es inmeritorio. El Tribunal de Primera Instancia determinó que la temeridad en la cual incurió la U.P.R. era patente, pues ésta había negado hechos que le constaban o que eran de fácil constatación. En su contestación a la demanda, la U.P.R. negó toda su responsabilidad, la lesión del menor y su carácter incapacitante, y otros extremos similares, de lo cual se desprende con claridad la temeridad. El error no se cometió. Como la U.P.R., por ser una corporación pública no está exenta del pago de honorarios de abogados por temeridad, como sí lo está el E.L.A. al amparo de la Regla 44.3(b) de Procedimiento Civil, 32 L.P.R.A. Ap. III, procede el pago de lo impuesto por el Tribunal de Primera Instancia. Véase Rodríguez Cancel v. A.E.E., supra, pág. 460.
VI
Por los fundamentos expuestos, se dictará sentencia para modificar la del foro apelativo y disponer las siguien-tes cuantías como monto total de la reparación debida al demandante:
1) por concepto de todos los daños físicos . $ 375,000
2) por menoscabo del potencial de generar ingresos . 162,500
3) por concepto de gastos futuros de cuido y tratamiento . 1,450,000
4) por honorarios de abogados . 10,000
*173Todos los Jueces participan por Regla de Necesidad. El Juez Asociado Señor Hernández Denton disintió con una opinión escrita, a la cual se unieron la Juez Asociada Se-ñora Naveira de Rodón y el Juez Asociado Señor Corrada Del Río.
— O —

 El Tribunal de Primera Instancia, en sus determinaciones de hecho, indicó que “[d]eprimido quiere decir que sus centros vitales no estaban funcionando correctamente”.


 Montañez López v. U.P.R., Sentencia de 9 de noviembre de 1998, KLAN 98-913.


 La parte recurrida ha planteado que como los peticionarios nunca enmenda-ron sus contestaciones a la demanda para levantar, como defensa afirmativa, el asunto de la retroactividad, tal defensa debe entenderse como renunciada. Se amparan, inter alia, en lo que resolvimos en Insurance Co. of P.R. v. Tribunal Superior, 100 D.P.R. 405 (1972), y en Insurance Co. of P.R. v. Ruiz, 96 D.P.R. 175 (1968). En vista de lo que resolvemos en esta opinión sobre el asunto de la retroactividad, no es necesario resolver este planteamiento.


 El tribunal de instancia sí cometió un error de cálculo. Al momento de dic-tarse la sentencia, el menor demandante tenía trece años, por lo que le quedaban cincuenta y siete años para llegar a la edad de setenta. Por ello, a base de $50,000 por año, la cantidad total debió ser $2,850,000 y no $2,900,000, según dispuso dicho foro.


 Fue improcedente, además, por otra razón. Si hubiese sido correcta la apre-ciación del foro apelativo de que, supuestamente, la indemnización otorgada por el foro de instancia por lucro cesante era indeterminada, por estar englobada junto con otras, entonces frente a tal circunstancia, el tribunal apelativo debió devolver el caso al tribunal de instancia para que éste desglosara las cantidades particulares que correspondían a los varios daños supuestamente incluidos en la partida de $2,900,000, para luego eliminar la que perteneciese a lucro cesante. El dictamen del foro apelativo de reducir de dicha partida una cantidad igual a la otorgada por menoscabo del potencial de generar ingresos hubiese sido válido sólo si dicha canti-dad hubiese sido igual a la supuestamente concedida por lucro cesante. Pero el foro apelativo no tenía fundamento alguno para suponer que dichas cantidades eran iguales, por lo cual, lo que procedíaera ordenar el desglose.